Citation Nr: 1600529	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for low back strain and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Mark B. Jones, Attorney


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board notes that, regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Service connection for a lower back strain was initially denied in a September 1997 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.

2.  New evidence submitted since September 1997 relates to an unestablished      fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The most probative evidence is against a finding that the Veteran's current low back disability is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a lower back strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's fully favorable disposition of the request to reopen the claim    for service connection for a low back disability, the Board need not assess VA's compliance with the VCAA in the context of new and material evidence.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the underlying claim for service connection for a low back disability,   the RO provide the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated October 2011.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by a technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015).  The evidence associated with the file includes service treatment records, service personnel records, VA and private treatment records, VA examination reports, and Social Security Administration (SSA) records.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

The Veteran's claim for service connection for a low back disability was initially denied by way of a September 1997 rating decision.  The Veteran did not appeal  the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  "New   and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

Service connection for low back strain, claimed as low back injury, was initially denied as not well grounded because the evidence of record did not show a permanent residual or chronic low back disability subject to service connection.  Evidence added to the record since September 1997 includes additional VA and private treatment records, SSA medical records, a VA back examination, and lay statements from the Veteran and various third parties.

This evidence is "new" as it was not previously submitted to agency decision   makers.  Some of it is also "material" as it relates to an unestablished fact necessary  to substantiate the Veteran's claim; namely, a diagnosis of a low back disability and its relation to an in-service occurrence.  Accordingly, the claim for service connection for low back strain is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

III.  Service Connection

Reopening the Veteran's claim does not end the inquiry.  A decision on the merits is also necessary.  As the RO considered the claim on the merits in the November 2012 statement of the case, the Board may consider the reopened claim on the merits as well.  See Bernard, 4 Vet. App. 384

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).


Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with various lumbar spine disabilities, including arthritis and degenerative disc disease.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the Veteran's current low back disability is related to service.

The Veteran claims that he permanently injured his lower back during military training at jump school when the parachute he was using was not set up properly and "popped" his back when it filled with air in August 1971.  

The Veteran's service treatment records indicate that the Veteran was treated for low back pain starting in August 1971; however his radiology report showed no abnormalities.  In August of 1972, he was given back exercises and also put on limited duty with no strenuous physical activities and no bending or lifting.  Again his radiology report at this time showed a normal lumbosacral spine.  No complaints of low back pain were noted in his service treatment records after August 1972.  The Veteran denied recurrent back pain on his November 1973 separation report of medical history.  The Veteran's separation physical examination revealed a normal spine evaluation.

A VA treatment record from 1995 noted back pain associated with passage of renal calculi.  In a September 1999 private medical record, the Veteran stated that he injured his lower back that morning "when he bent over to pick up a towel."  He stated that he had had problems with recurrent back problems in the past.  However, he did not mention his in-service injury.  The private doctor diagnosed a low back strain.

The Veteran's VA treatment records contain multiple references to back pain and back problems after 1999.  In some of these records, the Veteran does mention his injury in jump school.  For example, in March 2003, the Veteran told his primary care doctor about back pain that had bothered him for more than twenty years, attributing it to his injury in jump school.  The doctor diagnosed arthritis and a strain.  Then again in August 2011, the Veteran also complained of lower back   pain and mentioned the jump school accident.  In October 2011, during a physical therapy consult, the Veteran described the jump school accident as well as the fact that his back locked up in 1995 or 1996.  In December 2011, the Veteran reported to a new primary care physician that he was suffering from lower back pain since 1971 when he dropped out of Airborne Training.  

The Veteran was afforded a VA back examination in March 2012.  At that time     he described to the VA examiner his 1971 in-service injury from the parachute training.  The examiner diagnosed arthritis and degenerative disc disease of the lumbar spine, but opined that it was less likely than not that the Veteran's current back condition was the same condition as treated in service or was the result of    the in-service low back injury.  The VA examiner explained that the Veteran's degenerative disc disease was within normal limits for the Veteran's age and that the Veteran had been able to maintain full time work in a typically physically rigorous job as a mechanic and tire changer without objective evidence of any   back condition.  The VA examiner noted the gap between the Veteran's in-service injury and his first post-service documented complaint of back pain and the fact that the Veteran did not mention a continuing injury during his separation examination or on his separation medical history report.

The Veteran submitted lay statements from his mother, a friend, and his ex-wife, as well as his own.  In November 2011, the Veteran's mother stated that he struggles with pain every day and that the first time she knew about it was when he came home on military leave.  Again in November 2012, his mother stated that he had chronic back pain since he "washed out of jump school."  The Veteran's friend, P.M., wrote in October 2011 that she had known the Veteran for 18 years and that he had struggled with severe back pain since she knew him.  His ex-wife stated that during her marriage to the Veteran in the early 1990's he would have back pain that would make it difficult for him to work.  Lastly, the Veteran has stated multiple times throughout the appeals process that he believes that his back problems stem from his in-service jump school injury. 

After review of the record, the Board finds that, although the Veteran has a current low back disability, the preponderance of the competent and credible evidence is against his claim for service connection.  Initially, the Board notes that the Veteran was not shown to have arthritis of his low back during service or within one year following discharge from service.  Accordingly, competent evidence linking his current low back disability to service is necessary to support the claim.

On this point, the only medical opinion addressing the relationship between the current disability and service is against the claim.  In this regard, the March 2012 VA examiner opined that the Veteran's currently diagnosed low back disability is not related to service, to include the injury and complaints noted therein.  The opinion was provided after review of the claims file and examination of the Veteran, and considered the Veteran's self-reported history.  Moreover, the examiner explained the basis for the opinion provided, including the normal findings on separation examination and the Veteran's post-service work history.  Accordingly, the opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no medical opinion to the contrary.

While the Veteran believes that his current back disability is related to his injury    in service, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the causal link between his current disability and an in-service incident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this record, determining the etiology of the current back disability requires medical expertise.  Accordingly, the Veteran's opinion as to the whether his current back disability is service connected is not competent medical evidence.  Moreover, whether the symptoms the Veteran allegedly experienced in service or following service are in any way related to his current back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The only medical opinion addressing the relationship between the Veteran's current back disability and service is from the March 2012 VA examiner, and it is against this claim.  The Board finds the opinion of the VA examiner to be significantly more probative that the lay assertions of record.  

Moreover, the lay statements submitted on the Veteran's behalf are purporting to recall events that occurred years ago, and only his mother's statement purports to address symptoms contemporaneous to service.  Regardless, there is no indication that any of the persons providing the lay statements are medical professions, and none are competent to diagnose the Veteran's back complaints.  See Jandreau, supra.  In any event, as there is no competent evidence of arthritis of the lumbar spine during service or within one year following discharge from service, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).

In summary, arthritis of the lumbar spine was not shown in service or within one year following discharge from service, and the most probative evidence indicates the current low back disability is not related to service.  Accordingly, as the preponderance of the evidence is against the claim, service connection for a low back disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


